UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of principal executive offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “ smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 31,766,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on May 17, 2010. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 CondensedBalance Sheets as ofMarch 31, 2010 (unaudited)and December 31, 2009 1 Condensed Statements OfOperations for the Three Months EndedMarch 31, 2010 and 2009 (unaudited) 3 Condensed Statements Of Cash Flows for the Three Months EndedMarch 31, 2010 and 2009 (unaudited) 4 Notes To The Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION 18 Item 6. Exhibits 18 SIGNATURES 19 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) MARCH 31, DECEMBER 31, Current assets Cash and cash equivalents $ $ Certificate of deposit, securing line of credit Receivables on government contracts Other current assets Total current assets Patents and trademarks Less: accumulated amortization ) ) Property and equipment Equipment Furniture & fixtures Less:accumulated depreciation ) ) Property and equipment, net Deferred tax assets Total assets $ $ See Notes to Unaudited Condensed Financial Statements 1 MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) (continued) MARCH 31, DECEMBER 31, Current liabilities Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Other current liabilities Total current liabilities Long-term liabilities - - Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value - $80,450) Shareholders' equity Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, authorized 690,000 shares issued and outstanding (involuntary liquidation value - $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 31,766,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 2 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended, March 31, March 31, Contract Revenues $ $ Cost of sales Gross margin Expenses Engineering General and administrative Total expenses Loss from operations ) ) Other income: Interest 3 Net loss before income taxes ) ) Income tax expense (benefit) ) ) Net loss $ ) $ ) Basic and diluted earnings per share $
